DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed 6/04/2021, with respect to claims 5 and 17 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 5 and 17 has been withdrawn.  Claims have been amended to sufficiently overcome the 112(b) rejection by stating “exceeds a predetermined threshold value” instead of “is favorable” to remove the indefiniteness.

Applicant’s arguments, see pg. 10, filed 6/04/2021, with respect to claim 15 have been fully considered and are persuasive.  The rejection under USC 112(b) and USC 112(d) of claim 15 has been withdrawn.  Claim 15 is cancelled therefore the rejections are moot.

Applicant’s arguments, see pg. 11-12, filed 6/04/2021, with respect to the rejection(s) of claim(s) 1, 3-7, 12 and 19 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han in view of Sekitsuka (1).  Independent claims have been amended to recite “before or during performing calibration of the output error, perform a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary.”  This overcomes the 102 rejection under Han because Han fails to explicitly disclose “before or during performing calibration of the output error.”

Applicant’s arguments, see pg. 11-12, filed 6/04/2021, with respect to the rejection(s) of claim(s) 2 and 8-11 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han in view of Sekitsuka (1).  Previous rejection was overcome for the same reasons stated above regarding the rejection of the independent claims.  However, new rejections have been made by combination of Han in view of Sekitsuka (1) in addition with other prior art as applicable and discussed below in the claim rejection section.

Applicant's arguments filed 6/04/2021 have been fully considered but they are not persuasive. 

Regarding the 102 rejection of claims 13 and 16-18, applicant’s remarks, see pg. 13, appear to contend that claim 13 are not anticipated by Han for similar reasons explained for claim 1; however, the applicant’s remarks to claim 1 are focused on the amended limitation “before or during performing calibration of the output error” and this limitation is not recited by claim 13.  Therefore, claim 13 is not considered to have overcome the 102 rejection because it does not include reciting the amended claim limitation.  No other arguments seem to be presented for why claim 13 overcomes the 102 rejection; therefore, the previous rejection is maintained.  Further, dependent claims 16-18 do not include any amendments that add new limitations that seem to overcome the 102 rejection; therefore, they also remain rejected under USC 102.

Regarding the 103 rejection of claim 14, claim 14 is dependent upon claim 13; therefore, the rejection is maintained for the reasons discussed above in regards to claim 13, in particular, no amendments seem to have been made that correspond the amended limitations discussed in regards to claims 1, 12, and 19.

Regarding the 112(b) rejection for claims 3 and 13, examiner has considered and reviewed applicant’s remarks that “acquire predetermined information” and “predetermined information” is broad but not unclear; however, these remarks are determined to be insufficient because they do not address the primary issues at hard for the 112(b) rejection of claims 3 and 13.  Examiner does not disagree that the phrase “predetermined information” is broad and not unclear; however, the examiner does contend that the context and arrangement of the claimed limitations become unclear and indefinite because they appear contradictory.  In particular, at issue are the two claim limitations: “acquire predetermined information by using the angular speed sensor” (limitation 1) and “turn ON the angular speed sensor while the predetermined information is acquired” (limitation 2).  Limitation 1 seems to clearly state predetermined information acquired by using the angular speed sensor, which would also seem to necessitate, that the angular speed sensor is ON, otherwise how is said sensor used to acquire the predetermined information.  Then, limitation 2 states to turn ON the angular acceleration sensor while the predetermined information is acquired which seems to apply that said sensor is not ON at first, and the act of turning said sensor ON happens while the predetermined information is acquired; however, how can the state of “while the predetermined information is acquired” happen when the sensor is OFF if the sensor is what is used to acquire the predetermined information?  Specifically, the examiner requests clarification on whether the claim limitation means that the angular speed sensor is turned ON so that predetermined information can be acquired, or if there is some mechanism or manner in which predetermined information is acquired by using the angular speed sensor while the angular speed sensor is OFF.  For these reasons, Examiner holds to the rejection under USC 112(b) that the claims are indefinite and further clarification is needed.  

Claim Objections
Claims 1-11 are objected to because of the following informalities discussed below.  While claims 2-11 are not addressed particularly, they are dependent upon claim 1 and therefore are objected to for the same reasons stated.

Claims 1 is objected to because of the following informalities: the claim recites “configured to execute executes a program,” that includes a typo and should be amended to remove “executes.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention  Claims 1, 12, and 19 include reciting the limitation “before or during performing calibration of the 

Claims 2-11 are dependent upon claim 1 and therefore are rejected for the same reasons explained above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 are indefinite because it is unclear on what the metes and bounds of the “predetermined information” limitation is and how “acquire predetermined information by using the angular speed sensor” is done.  It is unclear on whether the predetermined information is simply a predetermined set of angular speed data values or is it something else entirely because the claim also states that the calibration is done by using the angular speed data output while the predetermined information is acquired, which makes it seem that the angular speed data output is different from the predetermined information.
This limitation is also an issue because it becomes unclear on how this is done if the step “turn ON the angle speed sensor” is done after the acquire step, and when the “turn ON” step is conditioned on the acquire step.  In other words, the claim seems to recite turning on the sensor while the predetermined information is acquired, but the predetermined information is acquired by using the sensor, so therefore wouldn’t the sensor already be on.  As a result the claim is unclear on what “predetermined information” constitutes, and how it is related to the “angular speed sensor” and its operation, particularly the redundancy of acquiring the information using the sensor and then turning ON the sensor while the information is acquired.
For purpose of examination, the examiner understands this claim to simply mean that the processor is configured to acquire data using the angular speed sensor by turning ON the angular speed sensor and this current data is used when performing the calibration of the geomagnetism sensor.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2017/0343349).

With respect to claim 13, Han discloses a calibration control method [Fig. 3] executed by an electronic device including a processor, a geomagnetism sensor, and an angular speed sensor [Par. 0048 & 0062], the calibration control method comprising: 
performing, by the processor, calibration of an output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on angular speed data output by the angular speed sensor [Fig. 2; 30] & [Fig. 3];
controlling, by the processor, turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90];
acquiring, by the processor, predetermined information (characterized by determining whether rotational movement has started) by using the angular speed sensor [Par. 0050] (inherent that rotational movement would be detected using gyro sensor); 
turning, by the processor, ON the angular speed sensor while the predetermined information is acquired [Par. 0050] (inherent to turn ON sensor to acquire information using sensor); and 
(characterized by uses gyro sensor data acquired while device is rotating).

With respect to claim 16, Han discloses performing a control operation to turn ON the angular speed sensor when it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)

With respect to claim 17, Han discloses determining whether or not calibration of the geomagnetism sensor is necessary (i)by determining whether or not magnetic accuracy of the geomagnetism sensor is exceeds a predetermined threshold value [Fig. 3; 40 & 74]  (characterized in determining when quality of magnetometer is poor) and/or (ii)by determining whether or not a user of the electronic device is performing an operation available for calibration of an output error of the geomagnetism sensor [Fig. 3; 34] or [Fig. 3; 48]. (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)
Examiner notes for BRI the use of and/or in the claim limitations means the claim limitations are met by  implementing either just step (i) or just step (ii) as well as by both step (i) and (ii) .

With respect to claim 18, Han discloses determining whether or not the user of the electronic device is performing an operation available for calibration of an output error of the geomagnetism sensor [Fig. 3; 34 or 48], and (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)
perform calibration of the output error of the geomagnetism sensor when it is determined that the user of the electronic device is performing the operation available for calibration of the output error of the geomagnetism sensor [Fig. 3; 42-64] (characterized in performing the calibration procedure upon manual calibration being started and upon detecting that device rotation has started).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Sekitsuka et al. (US 2018/0067173) (referred as Sekitsuka (1)).

With respect to claim 1, Han discloses an electronic device [Par. 0062] & [Fig. 4] comprising: 
a geomagnetism sensor [Fig. 4; 82]; 
an angular speed sensor [Fig. 4; 84]; 
a memory [Par. 0012 & 0048]; and 
a processor [Fig. 4; 86], configured to execute executes a program stored in the memory to [Par. 0012 & 0048]: 

control turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90];
determine whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061]; and 
perform a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)

While Han does teach about performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary, Han fails to disclose that “a control operation to turn OFF…” is performed before or during performing calibration of the output error.
Han also teaches about the need for reducing power consumption and finding opportunities to deactivate the angle speed sensor to reduce power consumption [Par. 0049 & 0063].
Sekitsuka (1) discloses a method of setting correction of a measured magnetic field for an electronic device comprising bot a geomagnetism sensor and an acceleration sensor [Fig. 1] & [Par. 0007] that further includes before or during performing calibration of the output error, performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 4; S114 & S115].  Specifically, Sekitsuka (1) has a geomagnetic field correction setting control process (i.e. performing calibration of the output error) that deactivates 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Han with Sekitsuka (1) to further include performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary before or during performing calibration of the output error motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that enables efficiently obtaining suitable correction data for a measured magnetic field with a less burden on the user (see Sekitsuka (1) [Par. 0007]) as well as improve and reduce power consumption (see Han [Par. 0049 & 0063]).

With respect to claim 2, Han discloses wherein the processor is further configured to: 
perform a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)
However, Han and Sekitsuka fail to also disclose that the performing a control operation to turn OFF the angular speed sensor includes and when the angular speed sensor is not used for another process.
Han teaches about turning off the angular speed sensor for the purpose of conserving power and extending battery life [Par. 0049].  While the lacks specifically teaching that turning off the sensor also checks to see that the sensor is not used for another process, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han to additionally check an see if the angular speed sensor is being used for another process before turning it OFF motivated by a desire to not interrupt or negatively impact other functions or applications of the 

With respect to claim 3, Han discloses wherein the processor is further configured to: 
acquire predetermined information (characterized by determining whether rotational movement has started) by using the angular speed sensor [Par. 0050] (inherent that rotational movement would be detected using gyro sensor), 
turn ON the angular speed sensor while the predetermined information is acquired [Par. 0050] (inherent to turn ON sensor to acquire information using sensor), and 
perform calibration of an output error of the geomagnetism sensor by using the angular speed data output by the angular speed sensor while the predetermined information is acquired [Par. 0050-59] (characterized by uses gyro sensor data acquired while device is rotating).

With respect to claim 4, Han discloses wherein the processor is further configured to: 
perform a control operation to turn ON the angular speed sensor when it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)

With respect to claim 5, Han discloses wherein the processor is further configured to: 
determine whether or not calibration of the geomagnetism sensor is necessary (i)by determining whether or not magnetic accuracy of the geomagnetism sensor is exceeds a predetermined threshold value [Fig. 3; 40 & 74]  (characterized in determining when quality of magnetometer is poor) (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)
Examiner notes for BRI the use of and/or in the claim limitations means the claim limitations are met by  implementing either just step (i) or just step (ii) as well as by both step (i) and (ii) .

With respect to claim 6, Han discloses wherein the processor is further configured to: 
determine whether or not the user of the electronic device is performing an operation available for calibration of an output error of the geomagnetism sensor [Fig. 3; 34 or 48], and (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)
perform calibration of the output error of the geomagnetism sensor when it is determined that the user of the electronic device is performing the operation available for calibration of the output error of the geomagnetism sensor [Fig. 3; 42-64] (characterized in performing the calibration procedure upon manual calibration being started and upon detecting that device rotation has started).

With respect to claim 7, Han discloses wherein the processor is further configured to: 
perform calibration of the output error of the geomagnetism sensor when (i)it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064] (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)
and (ii)it is determined that the user of the electronic device is performing the operation available for calibration of the output error of the geomagnetism sensor [Fig. 3; 34 or 48]. (characterized by user manually initiating calibration as performing an operation available for calibration or alternatively characterized by detecting device starts rotation, which implies user performing an operation on the device)

With respect to claim 12, Han discloses a calibration control method [Fig. 3] executed by an electronic device including a processor, a geomagnetism sensor, and an angular speed sensor [Par. 0048 & 0062], the calibration control method comprising: 
performing, by the processor,  calibration of an output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on angular speed data output by the angular speed sensor [Fig. 2; 30] & [Fig. 3]; 
controlling, by the processor,  turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90];
determining, by the processor,  whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061]; and 
performing, by the processor,  a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)


Sekitsuka (1) discloses a method of setting correction of a measured magnetic field for an electronic device comprising bot a geomagnetism sensor and an acceleration sensor [Fig. 1] & [Par. 0007] that further includes before or during performing calibration of the output error, performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 4; S114 & S115].  Specifically, Sekitsuka (1) has a geomagnetic field correction setting control process (i.e. performing calibration of the output error) that deactivates the acceleration sensor both before (see after timeout in step S112) and during (see S114 as a part of the process S101a-S106) [Par. 0073-0079]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Han with Sekitsuka (1) to further include performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary before or during performing calibration of the output error motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that enables efficiently obtaining suitable correction data for a measured magnetic field with a less burden on the user (see Sekitsuka (1) [Par. 0007]) as well as improve and reduce power consumption (see Han [Par. 0049 & 0063]).

With respect to claim 19, Han discloses a non-transitory computer-readable storage medium storing a program that is executed by a computer [Par. 0048] that comprises a processor, a 
performing calibration of an output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on angular speed data output by the angular speed sensor [Fig. 2; 30] & [Fig. 3];
controlling turning ON/OFF of the angular speed sensor [Fig. 3; 42, 78] & [Par. 0049 & 0061 & 0064] & [Fig. 4; 90];
determining whether or not calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 74] & [Par. 0049 & 0061]; and 
performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)

While Han does teach about performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary, Han fails to disclose that “a control operation to turn OFF…” is performed before or during performing calibration of the output error.
Sekitsuka (1) discloses a method of setting correction of a measured magnetic field for an electronic device comprising bot a geomagnetism sensor and an acceleration sensor [Fig. 1] & [Par. 0007] that further includes before or during performing calibration of the output error, performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 4; S114 & S115].  Specifically, Sekitsuka (1) has a geomagnetic field correction setting control process (i.e. performing calibration of the output error) that deactivates 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Han with Sekitsuka (1) to further include performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary before or during performing calibration of the output error motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that enables efficiently obtaining suitable correction data for a measured magnetic field with a less burden on the user (see Sekitsuka (1) [Par. 0007]) as well as improve and reduce power consumption (see Han [Par. 0049 & 0063]).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Sekitsuka et al. (US 2018/0067173) (referred as Sekitsuka (1)) as applied to claim 6 above, and further in view of Ishihama (US 2017/0176187).

With respect to claim 8, Han discloses wherein the calibration process includes: 
a first calibration process of calibrating the output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data based on the angular speed data output by the angular speed sensor [Fig, 3] & [Par. 0049-0059], and 
the angular speed sensor is turned ON and the first calibration process is executed in a case in which it is determined that calibration of the geomagnetism sensor is necessary [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)


Ishihama discloses an electronic apparatus comprising a geomagnetism sensor and an angular speed sensor [Fig. 2].  Ishihama further teaches about a processor that controls whether to use the angular speed sensor and includes a technique for calibrating the geomagnetism sensor [Fig. 6; S206] that can be performed either without using the angular speed data output by the angular speed sensor (characterized in situation when no magnetic field disturbance, so angle sensor stopped, and elapsed time after threshold has been exceeded [Fig. 7B], require magnetic sensor calibration) and with the angular speed data output by the angular speed sensor (characterized in situation when magnetic field disturbance is detected causing activation of the sensor and then proceeding to perform magnetic sensor calibration) [Fig. 6 & 7A,7B,7C] & [Par. 0114-0118] & [Par. 0130-0135].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han in view of Sekitsuka (1) with Ishihama to further implement a second calibration process of calibrating the output error of the geomagnetism sensor so that the geomagnetism sensor is allowed to output more accurate geomagnetism data without using the angular speed data output by the angular speed sensor, and that the second calibration process is executed in a case other than a case in which it is determined that calibration of the geomagnetism sensor is necessary motivated by a desire to further improve power consumption and battery life capabilities by determining further instances wherein the angle speed sensor can be deactivated 

With respect to claim 9, Han and Sekitsuka (1) fail to disclose wherein the processor is further configured to: 
execute the second calibration process usually, and turn ON the angular speed sensor and execute the first calibration process in a case in which it is determined that calibration of the geomagnetism sensor is necessary.

Han does teach about the need for reducing power consumption and finding opportunities to deactivate the angle speed sensor to reduce power consumption [Par. 0049 & 0063].
Ishihama discloses an electronic apparatus comprising a geomagnetism sensor and an angular speed sensor [Fig. 2].  Ishihama further teaches about a processor that controls whether to use the angular speed sensor and includes a technique for calibrating the geomagnetism sensor [Fig. 6; S206] that can be performed either without using the angular speed data output by the angular speed sensor (characterized in situation when no magnetic field disturbance, so angle sensor stopped, and elapsed time after threshold has been exceeded [Fig. 7B], require magnetic sensor calibration) and with the angular speed data output by the angular speed sensor (characterized in situation when magnetic field disturbance is detected causing activation of the sensor and then proceeding to perform magnetic sensor calibration) [Fig. 6 & 7A,7B,7C] & [Par. 0114-0118] & [Par. 0130-0135].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han in view of Sekitsuka (1) with Ishihama to further execute the second calibration process usually, and turn ON the angular speed sensor and execute the first calibration process in a case in which it is determined that calibration of the geomagnetism sensor .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Sekitsuka et al. (US 2018/0067173) (referred as Sekitsuka (1)) as applied to claim 1 above, and further in view of Wahdan et al. (US 2015/0354980).

With respect to claim 10, Han and Sekitsuka (1) fail to disclose wherein the processor is further configured to: 
adjust a calibration timing of calibration of the geomagnetism sensor, and perform a control operation to turn ON and OFF the angular speed sensor based on the adjusted calibration timing.

Wahdan discloses a method and apparatus for fast magnetometer calibration that includes teaching about an optional quality check routine that can be called periodically after the calibration is done to determine whether to perform another calibration, and further teaches that the time period for calling the periodic checks routine depends on the calibration type whether 2D or 3D or both, and on the application for which magnetometer calibration is required [Par. 0033-0034].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han in view of Sekitsuka (1) with Wahdan to further include adjust a calibration timing of calibration of the geomagnetism sensor, and perform a control operation to turn ON and OFF the angular speed sensor based on the adjusted calibration timing motivated by a desire to use a known technique to improve similar devices in the same way (KSR) and to improve identifying magnetometer quality checks based on a time period that is reflective of the 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349) in view of Sekitsuka et al. (US 2018/0067173) (referred as Sekitsuka (1)) as applied to claim 1 above, and further in view of Sekitsuka (US 2016/0084652) (referred as Sekitsuka (2)).

With respect to claim 11, Han fails to disclose wherein the processor is further configured to: 
measure at least one of an elapsed time from immediately preceding calibration, a movement distance from an immediately preceding calibration point, a posture change amount from a time of immediately preceding calibration, and a cumulative magnetic field change amount from immediately preceding calibration, and 
determine that calibration of the geomagnetism sensor is necessary when a measurement result exceeds a predetermined threshold value.
Han does teach about determine that calibration of the geomagnetism sensor is necessary when a measurement quality of the magnetometer is determined to be poor [Fig. 3; 34, 40, 52] & [Par. 0049 & 0061 & 0064]. (determining calibration is necessary is broadly construed and is met both by determining manual calibration has started, by identifying poor measurement quality, and by identifying if calibration step achieved sufficient improved quality or not)

Sekitsuka (2) discloses an electronic device including a magnetic sensor and a sensor calibration method for said magnetic sensor [Par. 0013-0015] and further teaches measuring at least one of an elapsed time from immediately preceding calibration [Par. 0086], or a movement distance from an immediately preceding calibration point [Par. 0086-0089], and 

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han in view of Sekitsuka (1) with Sekitsuka (2) to further include measuring at least one of an elapsed time from immediately preceding calibration, or a movement distance from an immediately preceding calibration point, and then determine that calibration of the geomagnetism sensor is necessary when a measurement result exceeds a predetermined threshold value motivated by a desire to apply a known technique to a known device ready for improvement to yield predictable results (KSR) thereby improving the ways for identifying when to calibrate the magnetometer which will increase the accuracy of the magnetometer.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2017/0343349).

With respect to claim 14, Han performing a control operation to turn OFF the angular speed sensor when it is determined that calibration of the geomagnetism sensor is unnecessary [Fig. 3; 74 & 78] & [Par. 0049 & 0061 & 0064]. (unnecessary is characterized in achieving better measurement quality in the magnetometer)
However, Han fails to also disclose that the performing a control operation to turn OFF the angular speed sensor includes and when the angular speed sensor is not used for another process.
Han teaches about turning off the angular speed sensor for the purpose of conserving power and extending battery life [Par. 0049].  While the lacks specifically teaching that turning off the sensor also checks to see that the sensor is not used for another process, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Han .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Elgersma et al. (US 2015/0019159) discloses a system and method for magnetometer calibration and compensation that includes teaching about a processing device further configured to calculate magnetometer measurement calibration parameters using a first technique when position data is unavailable and to calculate magnetometer measurement calibration parameters using a second technique when position data is available.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERENCE E STIFTER JR/Examiner, Art Unit 2865          


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
09/20/2021